 1
 2
 3
 4
 5                                                            JS-6
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11 ANTONIO AGUIRRE, an individual,              CASE NO. 5:19-cv-01648-FMO-SHK
12                  Plaintiff,                  ORDER GRANTING
                                                STIPULATION [22] OF DISMISSAL
13            vs.                               OF ENTIRE ACTION WITH
                                                PREJUDICE
14 SCHNEIDER LOGISTICS
   TRANSLOADING &
15 DISTRIBUTION, INC., a Wisconsin
   corporation; CYNTHIA GONZALEZ,
16 an individual; and DOES 1 through 25,
   inclusive,
17
                Defendants.
18
19
20
21
22
23
24
25
26
27
28
     126625875.1
      [PROPOSED] ORDER GRANTING STIPULATION OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
 1                                         ORDER
 2
 3            The Court has reviewed the Stipulation of Dismissal of Entire Action with
 4 Prejudice (the “Stipulation”) filed by Plaintiff ANTONIO AGUIRRE (“Plaintiff”)
 5 and         Defendant    SCHNEIDER       LOGISTICS       TRANSLOADING           AND
 6 DISTRIBUTION, INC. (“Defendant”) (collectively, the “Parties”).
 7
 8            IT IS HEREBY ORDERED that, pursuant to Federal Rule of Civil Procedure
 9 41(a)(1)(A)(ii), Plaintiff’s Complaint in the above-referenced action shall be and
10 hereby is dismissed with prejudice.
11
12 IT IS SO ORDERED.
13
14
15 DATE: March 13, 2020                           _________/s/____________________
                                                  HON. FERNANDO M. OLGUIN
16
                                                  UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
     126625875.1
                                              2
      [PROPOSED] ORDER GRANTING STIPULATION OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
